DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed June 29, 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the openings are arranged along a third direction substantially perpendicular to a plane defined by the first and second directions, and the third direction is defined as a thickness direction with respect to the first electrode”.
The Prior Art discloses electrodes in the folding area having openings.  The Prior Art does not disclose wherein the openings are arranged along a third direction substantially perpendicular to a plane defined by the first and second directions, and the third direction is defined as a thickness direction with respect to the first electrode.

In regards to claim 16, it recites, among other features, “sensing a position of the touch;
applying a second driving voltage having a voltage level higher than the first driving voltage to a first electrode that is touched from among the first electrodes when the touch position is within the folding area; and
sensing the touch on the folding area”.
The Prior Art discloses sensing a position of a touch in a bending region and compensating for noise due to bending stress. The Prior Art does not disclose sensing a position of the touch; applying a second driving voltage having a voltage level higher than the first driving voltage to a first electrode that is touched from among the first electrodes when the touch position is within the folding area; and sensing the touch on the folding area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 12, 2022